Case: 1:20-cv-01681 Document #: 4 Filed: 03/09/20 Page 1 of 2 PageID #:13

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

 

EASTERN DIVISION
KIRBY LAND COMPANY, INC., Case No. 20-cv-1681
Plaintiff,
V.
KOMATSU FINANCIAL LIMITED
PARTNERSHIP,
Defendant.

 

 

PLAINTIFE’S FED R. CIV. P. 7.1 AND L.R. 3.2
CORPORATE DISCLOSURE STATEMENT

Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure and Northern District of
Ulinois Local Rule 3.2, Plaintiff Kirby Land Company, Inc. states as follows:

Kirby Land Company, Inc. is a wholly owned subsidiary of James C. Justice Companies,
Inc., which is a privately held corporation. No publicly-traded corporation owns any stock in

Kirby Land Company, Inc.

Dated: March 9, 2020

Respectfully submitted,

/s/Louis D. Bernstein

LOUIS D. BERNSTEIN (ARDC #6192379)
BERNSTEIN LAW FIRM, LLC

350 North Clark Street, Suite 400

Chicago, Illinois 60654

Telephone: (312) 645-6090

 

 
Case: 1:20-cv-01681 Document #: 4 Filed: 03/09/20 Page 2 of 2 PagelD #:14

f

Facsimile: (866) 929-7392
lbernstein@bernsteinlawchicago.com

COUNSEL FOR PLAINTIFF
KIRBY LAND COMPANY, INC.

CERTIFICATE OF SERVICE
I hereby certify that on this the 9th of March, 2020, the foregoing Fed. R. Civ. P. 7.1 and
L.R. 3.2 Corporate Disclosure Statement of Plaintiff Kirby Land Company, Inc. was served
electronically through this Court’s CM/ECF system upon those entitled to receive notice of

same.

/s/ Louis D. Bernstein
COUNSEL FOR PLAINTIFF

mwepld0819

 

 
